Citation Nr: 1233925	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  10-01 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for service-connected spondylolisthesis of L5 on S1 prior to March 17, 2010.  

2.  Entitlement to a rating in excess of 40 percent for service-connected spondylolisthesis of L5 on S1 since March 17, 2010.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1981 to March 1984.  

This appeal to the Board of Veterans' Appeals (Board) arises from a July 2008 rating decision issued by the RO in which the RO continued a 20 percent rating for the Veteran's service-connected spondylolisthesis of L5 on S1.  During the pendency of the appeal, in a February 2011 rating decision, the RO granted an increased rating of 40 percent rating for the Veteran's spondylolisthesis of L5 on S1, effective March 17, 2010.  As the 40 percent rating does not represent the highest possible benefit, this matter remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993). 

Finally, the Board notes that a review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The issue of entitlement to a rating in excess of 40 percent for service-connected spondylolisthesis of L5 on S1 since March 17, 2010, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's spondylolisthesis of L5 on S1 is manifested by forward flexion of 45 degrees with pain, with no evidence of ankylosis, and no physician prescribed bed rest, at least for the period prior to March 17, 2010.  







CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for spondylolisthesis of L5 on S1 at least for the period prior to March 17, 2010, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.71(a), Diagnostic Codes 5235-5243 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

Compliant notice was sent in May 2008.  Moreover, the record shows that the Veteran was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claim.  Overton v. Nicholson, 20 Vet. App. 427 (2006). 

VA has obtained VA treatment records, assisted the Veteran in obtaining evidence, obtained a medical examination and opinion as to the severity of her disability, and afforded the Veteran the opportunity to give testimony before the Board although she failed declined this opportunity.  VA's duty to assist a Veteran includes providing a thorough and contemporaneous examination when the record does not adequately reveal the current state of the Veteran's disability.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) (citing, inter alia, Green v. Derwinski, 1 Vet. App. 121, 124).  

All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

II.  Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2011).  Separate diagnostic codes identify the various disabilities. When a question arises as to which of two ratings apply under a particular diagnostic code, the higher rating is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2011).

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1 (2011); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  This does not, however, preclude the assignment of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Under the General Rating Formula for Diseases and Injuries of the Spine (Spine Formula), with or without symptoms such as pain, whether or not it radiates, stiffness, or aching in the area of the spine affected by the residuals of injury or disease, a 20 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5237 (2011).  A 40 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Id.  Unfavorable ankylosis of the entire thoracolumbar spine is evaluated as 50 percent disabling, and unfavorable ankylosis of the entire spine is evaluated as 100 percent disabling.  Id. 

In addition to the Spine Formula, VA's regulations contain a Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).  Ratings under this diagnostic code are assigned according to the duration of "incapacitating episodes" throughout the year due to IVDS.  An "incapacitating episode" is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id.  Pertinent to the current appeal, a 20 percent evaluation is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  Id.  A 40 percent evaluation is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Id.  Finally, a 60 percent evaluation is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Id.  

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability, and incoordination.

III.  Factual Background

In April 2008, the Veteran filed a claim for an increased evaluation for her service-connected spondylolisthesis of L5 on S1.  A review of the medical and lay evidence during the relevant appeal period reveals the following signs and symptoms, in pertinent part, attributable to the Veteran's service-connected disability.  

A May 2008 VA physician note shows that the Veteran complained of chronic low back pain.  Upon physical examination there was no pain on pressure over para spinous or spinous area, no costovertebral angle tenderness.  The doctor commented that the chronic low back pain was not being helped by medications and the Veteran was referred to the pain management clinic as well as for an orthospine consult.  

A May 2008 VA examination report shows that the Veteran has had progressive problems with her back since her initial injury.  The Veteran had rhizotomy and intervertibular injections several years ago which alleviated some symptoms, however her pain has returned and even worsened over the last four years.  Currently she has radicuar symptoms down the right leg and is in constant pain at her lower back.  A recent MRI documented the following impression: There is marked enlargement of facets are L5-S1 bilaterally which imprint on the root sleeves bilaterally and may be the cause of the patient's symptoms.  

The examiner noted that the condition is now beginning to interfere with her work as a cook at her local hospital.  She was referred for orthopedic evaluation, but she cannot travel due to having custody and being primary caretaker of a very ill grandchild.  The Veteran reported symptoms of decreased motion, stiffness, weakness, spasms, and pain.  The pain is located in the L2 to S1 region.  The pain was described as deep throbbing that is severe and constant that occurs on a daily basis.  She also reported radiating pain L5/S1 distribution that is sharp in its nature.  

Upon physical examination there was spasm, pain with motion, and tenderness noted.  There was no atrophy or weakness present.  No abnormal spinal curvatures were noted.  Muscle tone was not found to be normal.  Palpable and visual spasms/fascicultations from T12 to S1 paravertebral muscles.  No muscle atrophy was found.  There was no cervical or thoraclumbar spine ankylosis noted.  Range of motion testing of the thoracolumbar spine revealed flexion from zero to 60 degrees with pain beginning at 45 degrees and ending at 60 degrees.  Passive range of motion is from zero to 60 degrees with pain beginning at 45 degrees and ending at 60 degrees.  The examiner noted severe rigidity with paravertebral spasms.  Pain was noted on active and passive motion and there was pain after repetitive use.  There was additional loss of motion on repetitive use of the joint.  Loss of motion on repetitive use was from zero to 40 degrees.  

The examiner diagnosed the Veteran with spondylolysis bilateral lumbar spine L5, degenerative disc disease lumbar spine L5/S1, grade I spondylolisthesis lumbar spine L5, displacement of intervertebral disc lumbar spine L5/S1, chronic low back pain, and lumbar sprain/back strain-recurrent.  The examiner found the following effects on usual daily activities: chores: severe, shopping: moderate, exercise: prevents, sports: prevents, recreation: moderate, traveling: moderate, feeding: none, bathing: moderate, dressing: severe, toileting: moderate, grooming: mild.  

In a February 2009 written statement the Veteran stated that she is no longer able to work due to the pain she suffers from due to her back condition.  The Veteran stated that she can longer work due to incapacitating episodes caused by severe pain.  The Veteran asked that her disability be rated under Diagnostic Code 5243.  

IV.  Analysis

Given the evidence of record, the Board finds that a disability rating greater than 20 percent is not warranted for the Veteran's spondylolisthesis of L5 on S1 under the schedular criteria.  

The Veteran's range of motion does not meet the criteria for a 40 percent rating under DC 5242 as her forward flexion was greater than 30 degrees with pain.  During the May 2008 VA examination, the Veteran had 45 degrees of flexion with pain.  There is also no evidence of any incapacitating episodes relating to intervertebral disc syndrome during the past 12 months.  During the May 2008 VA examination the Veteran stated that she had lost 1 week of work during the last 12 month period due to back pain.  Thus, a disability rating greater than 20 percent under either DC 5242 or DC 5243 is not warranted.  Furthermore, there are no other alternative diagnostic codes under 38 C.F.R. § 4.71a that could apply to the Veteran's back disability.   

The Board also finds that a disability rating greater than 20 percent is not warranted for the Veteran's spine disorder under DeLuca.  The May 2008 VA examiner specifically noted that the change in the Veteran's motion due to pain after repetitive use.  That loss has been taken into consideration when rating the Veteran under Diagnostic Code 5243 and even considering that additional loss of motion due to pain the Veteran is not entitled to a rating in excessive of 20 percent.  Given that pain on repetitive use was the primary functional impact on the Veteran's lumbar spine, the evidence does not warrant a higher rating pursuant to DeLuca.

The above determination is based upon consideration of applicable rating provisions.  The Board also finds that there is no showing that the Veteran's spine disability has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2011).  The symptoms of her disability have been accurately reflected by the schedular criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008). 


ORDER

Entitlement to a rating in excess of 20 percent for service-connected spondylolisthesis of L5 on S1 prior to March 17, 2010, is denied.  


REMAND

With respect to the Veteran's claim for entitlement to a rating in excess of 40 percent for service-connected spondylolisthesis of L5 on S1 since March 17, 2010, the Board has determined that further development of the Veteran's claim is warranted.  

In April 2011, the Veteran submitted a written statement in which she indicated that the February 2011 Board decision which granted the Veteran a 40 percent rating from March 17, 2010, was based on evidence that was at least two years old.  The Veteran asserted that the MRI that was evaluated was out of date.  She submitted a new MRI which she stated represented the true condition of her back.  

Since the Veteran has essentially reported that her spine disability has worsened since the most recent examination, VA is required to afford her a contemporaneous VA examination to assess the current nature, extent and severity of her spine disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).  Thus, the Board has no discretion and must remand this claim in order to afford the Veteran another VA examination. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should provide the Veteran a VA orthopedic examination to determine the current severity of the Veteran's service-connected spine disability.  All clinical and special test findings should be clearly reported, and pertinent orthopedic and neurological findings should be reported to allow for application of all applicable rating criteria for these disabilities. 

The examination of the spine should include range of motion studies.  With regard to range of motion testing, the examiner should report at what point (in degrees) that pain is elicited as well as whether there is any other functional loss due to weakened movement, excess fatigability or incoordination.  This determination should be expressed, if feasible, in terms of the degree of additional range of motion loss due to pain on use during flare-ups.

The examiner should report any specific information as to the frequency and duration of incapacitating episodes in the past 12 months, and a description of all neurologic manifestations (e.g., radiating pain into an extremity).  The examiner should also specifically state if ankylosis and muscle spasm are present.  All opinions and conclusions expressed must be supported by a complete rationale in a type-written report. 

2.  After completion of the above and any additional notice or development deemed necessary, readjudicate the issue of entitlement to a rating in excess of 40 percent for service connected spine disability, in the light of all the evidence and pertinent law.  If the benefit sought on appeal remains denied, she and her attorney should be provided with a supplemental SOC and be afforded an opportunity to respond before the case is returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


